Citation Nr: 1409369	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for colon polyps, including as due to herbicide exposure.

3.  Entitlement to service connection for Barrett's esophagus, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from February 1969 to June 2008, with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran served on active duty from February 1969 to September 1970, from November 2004 to September 2005, and again from August 2006 to June 2008.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file.
 
In September 2012, the Board remanded the case for further development, which has been partially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
In October 2012, the RO granted service connection for GERD.  This is issue is no longer on appeal.

The issue of entitlement to service connection for Barrett's esophagus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Hypertension, while not noted upon entry into service, clearly and unbeatably pre-existed service entrance and was aggravated by service.

2.  Neither colon polyps nor the residuals of removed colon polyps have been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

2.  The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As to the service connection claim for hypertension, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

As to the service connection claim for colon polyps, the March 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

The Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a April 2013 supplemental statement of the case. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding medical records pertinent to the appeal.  

A VA examination was conducted in January 2013.  The Veteran has argued that this examination was inadequate because it did not express whether colon polyps (shown in service) are related to herbicide exposure in Korea.  

The January 2013 VA examiner reported that there were no findings, signs, or symptoms attributable to the colon polyp removals during service.  Absent any evidence of a current disability, a VA medical examination or medical opinion is not necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran seeks service connection for hypertension, which he contends was aggravated during his third period of active duty (from August 2006 to June 2008).

A June 28, 1999 VA medical record contains a diagnosis of hypertension.  The Veteran was not performing active duty or active duty for training at that time.

Service records do not include enlistment examinations for the Veteran's second and third periods of active duty which commenced in November 2004 and August 2006, respectively.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304.

As hypertension was not noted upon entry into service, the presumption of soundness attaches.

To rebut the presumption of soundness, clear and unmistakable (obvious or manifest) evidence must demonstrate that hypertension (1) existed before the Veteran's third period of active duty and (2) was not aggravated by such service.  Id.

It is undisputed that hypertension was initially diagnosed in 1999; there is no evidence to the contrary and the Veteran does not contest this.  At that time, Prazosin HCL was prescribed.

During his third period of active duty, the Veteran reported increased blood pressure with the added responsibilities of his new assignment: ordering all of the vehicle parts and supplies for his mission in Arizona.  He began to notice hand swelling, flush face, dizziness, weakness, and systolic blood pressure readings consistently over 140.  Treatment records show that the Veteran was trained to monitor his own blood pressure levels.

In June 2007, the Veteran sought treatment from a new physician who discontinued Prazosin and prescribed Lisinopril.  The Veteran reports that Lisinopril controlled his blood pressure, and that he still takes it today.  

In a January 2013 VA examination report, the examiner opined that he has no reason to believe that the Veteran's participation in military service aggravated pre-existing hypertension beyond its natural progression.  The rationale was that the Veteran's hypertension is currently being treated with an average dose of Lisinopril.

In an April 2013 addendum opinion, the VA examiner explained that it is less likely than not that hypertension was influenced by service.  The rationale was that the Veteran's hypertension is controlled by one modest dose of antihypertensive and that this level of hypertension is consistent with the expected course of hypertension.

The Veteran is competent to report increased blood pressure since his third period of active duty.  While he is not a medical professional, his physician trained him to monitor his blood pressure.  There is no reason to question his credibility.

It is debatable whether the Veteran's hypertension was aggravated during service.  

There is no doubt that the Veteran's current hypertension is the same as that which was incurred in service.  There is no doubt that the Veteran's manifestations of his hypertension became worse during his third period of service, as evidenced by his documented reports of worsening blood pressure readings; his changing doctors because of his dissatisfaction with his doctor's course of treatment which was not alleviating the increased manifestations; and his new doctor prescribing a different medication to control his hypertension.

It cannot be said that the evidence clearly and unmistakably demonstrates that the Veteran's hypertension was not aggravated beyond the normal course of the disease.

The presumption of soundness has not been rebutted and  service connection for hypertension is warranted.



Colon Polyps

The Veteran seeks service connection for colon polyps.

Medical records show that the polyps were removed from the Veteran's colon during inactive duty in 1999 and during active duty in January 2005.

A January 2013 VA examination report shows that the Veteran does not have any current findings, signs, or symptoms attributable to his past colon polyp removals.  See page 7.

To establish service connection, the Veteran must show that a current disability is causally related to an event or injury in service.  38 C.F.R. § 3.303.

The lay and medical evidence of record fails to show the presence of colon polyps, or any residuals of colon polyps, at any point during the pendency of the appeal.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim for service connection for colon polyps; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for hypertension is granted.

Service connection for colon polyps is denied.




REMAND

In August 2011, the Board remanded the claim of service connection for Barrett's esophagus for further development. 

The requested development has not been completed; further action to ensure compliance with the previous remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any information contained in those files must be provided to the examiner.

The examiner's attention is specifically directed to private treatment records and VA outpatient treatment records noting treatment for Barrett's esophagus as early as 2001.

The examiner is to answer the following questions:

Does the Veteran have a current chronic diagnosis related to Barrett's esophagus, and, if so:

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had this diagnosis prior to his entry into active duty in November 2004 or in August 2006?

(b)  If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing diagnosis was not aggravated beyond its normal course by his active duty from November 2004 to September 2005 and from August 2006 to June 2008?

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent probability) the condition have its onset in active service or is it otherwise attributable to some incident of his active service, including herbicide exposure in Korea?

The Veteran served on active duty from February 1969 to September 1970, from November 2004 to September 2005, and again from August 2006 to June 2008.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


